Exhibit 10.54

Compensation Arrangements for the Executive Officers

Set forth below is a summary of the compensation by SEACOR Holdings Inc. (the
“Company”) to its executive officers in their positions as of the date of filing
of the Company’s Annual Report on Form 10-K for the year ended December 31, 2005
(the “Form 10-K”). All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time in the
discretion of the Company’s Board of Directors.

Base Salary.   Effective January 1, 2006, the executive officers are scheduled
to receive the following annual base salaries in their current positions:

Name and Current Position

 

 

 

Base Salary

 

Charles Fabrikant 
Chairman of the Board, President, and Chief Executive Officer

 

$

600,000

 

Randall Blank
Senior Vice President

 

$

375,000

 

Dick Fagerstal
Senior Vice President, Corporate Development and Treasurer

 

$

300,000

 

John Gellert
Senior Vice President

 

$

250,000

 

Alice Gran
Senior Vice President, General Counsel and Secretary

 

$

300,000

 

Richard Ryan
Senior Vice President and Chief Financial Officer

 

$

235,000

 

Matthew Cenac
Vice President and Chief Accounting Officer

 

$

190,000

 

Andrew Strachan
Vice President

 

£

140,000

 

 

Cash Bonus and Share Incentive Plan.   In their current positions, the executive
officers are eligible to:

·       Receive an annual cash incentive award subject to the discretion of the
Compensation Committee of the Board of Directors.

·       Participate in incentive programs, which currently involve awards of
restricted stock and stock options pursuant to the Company’s 2003 Share
Incentive Plan (Exhibit 10.26 to the Company’s Form 10-K for the fiscal year
ended December 31, 2005).

Benefit Plans and Other Arrangements.   In their current positions, the
executive officers are eligible to participate in the Company’s broad-based
benefit programs generally available to its salaried employees, including
health, disability and life insurance programs, and a qualified 401(k) plan.


--------------------------------------------------------------------------------